Carley, Chief Judge,
concurring specially.
I concur with the majority’s conclusion that the trial court did not err in dismissing defendant’s counterclaim, but I cannot join the reasoning of the majority. Usually, a determination of the pendency of a prior suit is based upon procedural grounds. However, in this *891case, a court had already decided that Civil Action File No. D-33389 was the prior pending action. Thus, in this case, Civil Action File No. D-61315, appellant is attempting to collaterally attack the prior order entered in Civil Action File No. D-33389. A collateral attack is prohibited unless the order which is the subject thereof is void. OCGA § 9-11-60. The prior order in this case was clearly not void. Accordingly, the trial court was bound by the doctrine of res judicata and had no alternative but to dismiss the counterclaim in Civil Action File No. D-61315.
Decided November 15, 1990
Rehearing denied December 5, 1990
Alston & Bird, Jay D. Bennett, John E. Stephenson, Jr., for appellants.
Bedford, Kirschner & Venker, Thomas J. Venker, for appellee.